      Case 4:20-cv-00524-MWB Document 40 Filed 04/29/20 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NANCY WILSON, Regional Director                    No. 4:20-CV-00524
of the Sixth Region of the NATIONAL
LABOR RELATIONS BOARD, for                         (Judge Brann)
and on behalf of the NATIONAL
LABOR RELATIONS BOARD,

            Petitioner,

      v.

JERSEY SHORE STEEL CO.,

           Respondent.

                                    ORDER

     AND NOW, this 29th day of April 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    The Regional Director of the Sixth Region of the National Labor

           Relations Board’s Petition for Injunction under Section 10(j) of the

           National Labor Relations Act, as Amended (Doc. 1) is GRANTED.

     2.    Respondent Jersey Shore Steel Co., as well as its officers,

           representatives, agents, servants, employees, attorneys, successors and

           assigns and all persons acting in concert or participation with it or

           them, is enjoined and restrained, pending final disposition of the

           matters involved herein pending before the Board, from:

           a.    Withdrawing recognition from the Union;
Case 4:20-cv-00524-MWB Document 40 Filed 04/29/20 Page 2 of 5




    b.    Failing and refusing to bargain in good faith with the Union as

          the exclusive collective bargaining representative of the unit

          employees in Montoursville, Pennsylvania;

    c.    Discharging, suspending, or otherwise discriminating against

          employees because they support or assist the Union or engage

          in concerted activities;

    d.    Disparaging the Union to its employees;

    e.    Threatening or impliedly threatening employees with various

          reprisals if they support or assist the Union;

    f.    Informing employees that it would set terms and conditions of

          employment without regard to their collective bargaining

          obligations;

    g.    Soliciting employees to withdraw from their Union

          membership;

    h.    Bypassing the Union and dealing directly with employees

          concerning their terms and conditions of employment;

    i.    Unilaterally, without first providing the Union with notice and

          the opportunity to bargain, implementing and/or making

          changes to the terms and conditions of employment of

          employees in the Unit that are mandatory subjects for the

          purposes of collective bargaining;
                               -2-
 Case 4:20-cv-00524-MWB Document 40 Filed 04/29/20 Page 3 of 5




     j.    Failing and refusing to bargain in good faith with the Union by

           failing and refusing to provide the Union with the information it

           has requested;

     k.    Future violations of Sections 8(a)(1), (3) and (5) of the Act; and

     l.    In any other manner, interfering with, restraining, or coercing

           its employees in the exercise of the rights guaranteed in Section

           7 of the Act.

3.   Respondent Jersey Shore Steel Co., as well as its officers,

     representatives, agents, servants, employees, successors and assigns

     and all persons acting in concert or participation with it or them, is

     directed to, pending final disposition of the matters involved herein

     pending before the Board, take the following affirmative actions:

     a.    Immediately recognize and, upon request, bargain in good faith

           with the Union as the exclusive collective-bargaining

           representative of the unit employees in Montoursville,

           Pennsylvania;

     b.    Within five (5) days of this Order, offer Adrian Brown, Ryan

           Stout and Zachary Taylor interim reinstatement to their former

           positions; or, if those positions no longer exist, to substantially

           equivalent positions without prejudice to their seniority or any

           other rights and privileges previously enjoyed, displacing, if
                                 -3-
Case 4:20-cv-00524-MWB Document 40 Filed 04/29/20 Page 4 of 5




          necessary, any employee who may have been hired or

          reassigned to replace them;

    c.    Within ten (10) days of this Order, rescind the suspensions

          issued to Adrian Brown, Ryan Stout and Zachary Taylor, and

          do not rely on those suspensions when issuing any future

          discipline;

    d.    Within five (5) days of any Union request, rescind any or all of

          the unilaterally implemented changes to employees’ wages,

          hours, and other terms and conditions of employment; the

          employees may retain the unilaterally granted wage increase;

    e.    Within twenty (20) days of this Order, provide the Union with

          the outstanding requested information;

    f.    Within five (5) days of this Order, post copies of this Order at

          Respondent’s Montoursville, Pennsylvania facility where

          notices to employees are customarily posted; said posting shall

          be maintained during the pendency of the Board’s

          administrative proceedings free from all obstructions and

          defacements; all unit employees shall have free and unrestricted

          access to said postings; and




                               -4-
Case 4:20-cv-00524-MWB Document 40 Filed 04/29/20 Page 5 of 5




    g.    Within twenty (20) days of this Order, file with this Court, with

          a copy submitted to the Regional Director of Region 6 of the

          Board, a sworn affidavit from a responsible Respondent official

          setting forth, with specificity, the manner in which Respondent

          has complied with the terms of this decree, including how it has

          posted the documents required by this Order.


                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge




                               -5-
